DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/7/2022 has been entered.
The objections over the Claims as presented in the Office Action mailed 6/7/2022 have been withdrawn based on the amendment filed 9/7/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 6/7/2022 have been withdrawn based on the amendments filed 9/7/2022.

Reasons for Allowance
Claims 1-3 and 7-14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a light homogenizing film comprising a substrate film layer on which a plurality of light homogenizing structures are arranged in an array, the light homogenizing structure comprising a first recess positioned on a light incident surface of the substrate film layer, and a second recess positioned on a light emitting surface of the substrate film layer opposite to the light incident surface, the first recess and the second recess each have a regular pyramid shape, an orthographic projection of the second recess on a plane where a main body of the substrate film layer is located completely covers an orthographic projection of the first recess on the plane where the main body of the substrate film layer is located, the orthographic projection of the first recess on the plane where the main body of the substrate film layer is located has a contour of a first regular polygon, the orthographic projection of the second recess on the plane where the main body of the substrate film layer is located has a contour of a second regular polygon, the first regular polygon and the second regular polygon have the same number of sides, a center of the first regular polygon coincides with a center of the second regular polygon, and any point on the first regular polygon has the same minimum distance to the second regular polygon, wherein the regular pyramid shape is a regular triangular pyramid or a regular hexagonal pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, six light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a regular hexagon shape taking the one light homogenizing structure as a center, or the regular pyramid shape is a square pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, four light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a square shape taking the one light homogenizing structure as a center, as specifically called for in the claimed combinations.
The closest prior art, Zhu et al. (US 2011/0090672) does not disclose the regular pyramid shape is a regular triangular pyramid or a regular hexagonal pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, six light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a regular hexagon shape taking the one light homogenizing structure as a center, or the regular pyramid shape is a square pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, four light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a square shape taking the one light homogenizing structure as a center, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Zhu et al. reference in the manner required by the claims.
While a light homogenizing film including a substrate film layer having a first recess on a light incident surface and a second recess positioned opposite on the light emitting surface, the first and second recesses having regular pyramid shapes is known in the art, the combination of the regular pyramid shape is a regular triangular pyramid or a regular hexagonal pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, six light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a regular hexagon shape taking the one light homogenizing structure as a center, or the regular pyramid shape is a square pyramid and for any one light homogenizing structure among the plurality of light homogenizing structures except those located at the outermost sides of the light homogenizing film, four light homogenizing structures, which are adjacent and nearest to the one light homogenizing structure, are present around the one light homogenizing structure and arranged in a square shape taking the one light homogenizing structure as a center is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875